DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3,5,9,16,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al CA2738187 (previously cited).

          With regard to claim 1, Singh et al discloses a brace cap, comprising a central body defined by an asymmetrical C-shape rotated around a central axis (note that cover 100 is spherical in shape, as depicted in figs 1-2). Note that the central axis, depicted below, around which the asymmetrical c-shape rotates, similar to applicant’s. The asymmetrical C-shape is clearly depicted in figure 2 (see annotated figure below) and has a first arm and a second arm, with the first arm being longer than the second arm (note how the first arm extends further from the central axis, thus showing the longer length as compared to the second arm. The central body is configured (capable of) to surround a brace bracket. See fig. 4 depicting the cover with bracket 304.
[AltContent: textbox (First arm, extending toward the central axis, longer than the second arm below, innermost part is offset from central axis by a first radius.)][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: arrow]                                                
    PNG
    media_image1.png
    540
    453
    media_image1.png
    Greyscale

[AltContent: ][AltContent: textbox (Central axis around which the c-shaped body rotates)]
[AltContent: textbox (Second arm, extending toward the central axis, shorter than the first arm above. Innermost part is offset from central axis by a second radius.)][AltContent: arrow]




With further regard to claim 1, see above annotated figure which shows the innermost point of the first arm being offset radially from the central axis and an innermost point of the second arm being offset radially from the central axis by a second radius. 
                 With regard to claim 2, note that the central body of the cap of Singh et al is configured (capable of) to be used in place of a ligature tie. For example, the cap could be deployed over a bracket, without the use of a ligature tie. 
                 With regard to claim 3, note that the central body of the cap of Singh et al is configured to be placed over a ligature tie. See fig. 4, where the cap is placed over ligature tie 306. 
                 With regard to claim 5, note that the outer diameter of the body of Singh et al may be greater than or equal to 3 mm and less than or equal to 5 mm. See paragraph 23 which discloses that the diameter may be from 2 mm to 4 mm, which includes values that fall within applicant’ s claimed range.
                 With regard to claim 9, note that the cap of Singh et al includes an expandable section that extends radially outward from the central body and is adapted to surround at least one structure that extends from the brace bracket. Note that Singh et al discloses that the cap may be formed of an elastic material, see paragraph 19. Since the cap is elastic, it can be expanded radially outwardly. Thus, the expandable section is clearly capable of surrounding at least one structure that extends from the bracket.  See annotated figure below.
                           
    PNG
    media_image2.png
    324
    508
    media_image2.png
    Greyscale




                 With regard to claim 16, note that the cap of Singh et al is comprised of an elastomer. See paragraph 21.
                With regard to claim 17, note that Singh et al discloses a method for preventing damage or irritation from braces (see paragraph 19), comprising applying one or more of the brace caps according to claim 1, with each cap arranged around a brace bracket on a tooth such that the second arm is closer to the tooth than the first arm. Note that since Singh et al disclose the cap recited in instant claim 1, when the Singh et al cap is placed over a bracket mounted on tooth, the first arm will inherently be closer to the tooth than the second arm, since the first arm of Singh et al is longer than the second arm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

              Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al CA2738187 in view of Wigal 20160256241 (previously cited).
               With regard to claims 18 and 20, Singh et al do not disclose a kit comprising a plurality of brace caps as recited in claim 1. Note that Singh et al do disclose the brace cap of claim 1.
              Wigal discloses a similar brace cap, wherein a kit may be provided with a plurality of such brace caps. See fig. 4A.
              It would have been obvious to one skilled in the art to provide the Singh et al brace cap in a kit, comprising a plurality of Singh et al brace caps, in view of the teaching of Wigal that a plurality of brace caps may be provided in kit form.

              Claims 4,6-8,10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al CA2738187.
             With regard to these claims, Singh et al do not specifically disclose the brace cap to have the dimensions of the thickness, inner diameters of the first and second arms, maximum inner diameter,
expandable section maximum and minimum inner diameter, and expandable section maximum length as recited in these claims.
            However, it would have been obvious to one skilled in the art to form the brace cap of Singh et al to have dimensions that fall within these claimed ranges, if one wished to provide for a brace cap that has specific dimensions, to be able to securely cover a specific sized bracket. "[W]here the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 21-23 are allowed.
              Claims 14,15,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/29/22 have been fully considered but they are not persuasive. Regarding applicant’s arguments directed toward the location of the central axis, and how the arms must extend toward the central axis.   A new interpretation of the Singh et al reference has been applied to the instant claims, specifically with regard to the location of the central axis, around which the asymmetrical c-shape rotates.  It is submitted by the examiner, that the newly interpreted central axis is in a location similar to the central axis 140 depicted by applicant in figure 4A of the instant drawings and specification.  See above annotated figure of Singh et al.  Thus, Singh et al still meets the limitation of the arms extending toward the central axis, as shown in the annotated figure in the above rejection.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772